Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and Amendment filed May 9, 2022.

3.	Claims 21 and 28 have been amended.

4.	The Information Disclosure Statement filed May 10, 2022 has been considered

5.	Claims 21, 22, 24-29, and 31-34 have been examined and are pending with this action.

Response to Arguments
6.	Applicant’s arguments with respect to the rejection of claims 21-34, previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang (US 2018/0077024), have been fully considered but they are not moot in view of the new grounds of rejection.
Tanaka et al. (US 2017/0300990) has been cited to teach the newly amended limitation (see rejection below).
For the reasons above and the rejections set forth below, claims 21-34 remain rejected and pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 21, 22, 24-29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0077024) in view of Tanaka et al. (US 2017/0300990).

INDEPENDENT:
As per claim 21, Zhang teaches a method comprising: 
receiving a request for a network service (see Zhang, [0007]: “One such network management entity is provisioned based a set of requirements and parameters. Such a network management entity will be referred to as a composition function. Such a composition function can receive requests and create at least one of other functions and slices”); 
determining, by one or more computing devices, one or more service conditions associated with the network service (see Zhang, [0007]: “In some embodiments the creation and modification of slices can be occur automatically in response to a request or in response to a set conditions”; and [0174], “The SONAC-Com function makes a series of decisions: Decision (parameters)=f (condition) to facilitate customer service UP slice definition adaptation based on the received conditions. Once again, the input can be received from APIs, for example from NOS services”); 
determining, by the one or more computing devices and based on the one or more service conditions, one or more computing function definitions from a plurality of available computing function definitions (see Zhang, [0174]: “The SONAC-Com receives as service request which includes a set of conditions (parameters) relating to service descriptions and requirements, infrastructure capacity, etc. These parameters are input from APIs, for example from the InfM NOS function. The programming involves making a set of decisions, each with a Decision ID. For example, in some embodiments the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used.  For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”; and [0235]: “For such intelligent functions, the rules or policies to govern the reaction of these functions are defined as part of the function definition. Similarly, NOS functions, for different technical domains and for different type of services, are defined. For intelligent NOS functions, the rules or policies to govern the reaction of these functions are also defined”); 
determining, by the one or more computing devices and based on the one or more computing function definitions, a network slice definition, wherein the network slice definition indicates that the network slice will be configured based on at least a first computing function definition of the one or more computing function definitions (see Zhang, [0174]: “the decisions can take the form of Decision (parameters)=f  (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used. For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”); 
determining, by the one or more computing devices and based on the network slice definition and data that associates computing function definitions to computing function resources, one or more computing function resources (see Zhang, Abstract: “Generally speaking, SONAC-Com is responsible for the composition of slices and manages resources at the slice level”); 
determining, by the one or more computing devices, configuration data that is usable to configure the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”); 
causing, based on the configuration data, configuration of the one or more computing function resources to enable performance of a function associated with the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”; and [0065]: “Accordingly, SONAC-Com can be thought of as a service orchestrator as it "orchestrates" the selection, placement and configuration of the slice components”); and 
executing, as part of performing the network service via the network slice, the function associated with the one or more computing function resources (see Zhang, [0171]: “The execution phase refers to the execution of the SONAC-Com functions to develop and deploy the various slices (e.g., develop and deploy the SONAC-Op slice 400 and the NOS slices 510, 520, 530, 540 and 550). The SONAC-Op slice is developed and deployed 400 after SONAC-Com slice is deployed. The execution of SONAC-Com functions for SONAC-Op slice initialization develops SONAC-Op slice. For NOS slices, NOS service description and requirement can be provided by the slice provider via APIs to SONAC-Com (as seen in FIG. 2). The execution of SONAC-Com functions designed for developing NOS slices develops the NOS slices”).
Zhang does not explicitly teach the one or more service conditions indicating one or more of: a type of data being processed, or a type of data encryption.
Tanaka teaches the one or more service conditions indicating one or more of: a type of data being processed (see Tanaka, [0134]: “The service event information DB illustrated in FIG. 13 defines the type and a category of data corresponding to each item of a service event ID, an item indicating whether or not an event targets all attendants, a service event name, a service event determination condition (that is, a condition for determining whether or not a service event is detected in monitoring data 4a), and service event output information (that is, information output when a service event is detected)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Zhang so that the one or more service conditions indicating one or more of: a type of data being processed.  One would be motivated to do so because service condition comprising any subjective information required for processing is well-known, routine, and conventional.

As per claim 28, Zhang teaches an apparatus comprising: 
one or more processors (see Zhang, [0315]: “Accordingly a network controller implementing the composition function, such as SONAC-Com described above can include processor 1010, a machine readable memory 1020 which stores executable instructions”); and 
memory storing executable instructions that, when executed by the one or more processors (see Zhang, [0315]: “Accordingly a network controller implementing the composition function, such as SONAC-Com described above can include processor 1010, a machine readable memory 1020 which stores executable instructions”), cause the apparatus to at least: 
receive a request for a network service (see Zhang, [0007]: “One such network management entity is provisioned based a set of requirements and parameters. Such a network management entity will be referred to as a composition function. Such a composition function can receive requests and create at least one of other functions and slices”); 
determine one or more service conditions associated with the network service (see Zhang, [0007]: “In some embodiments the creation and modification of slices can be occur automatically in response to a request or in response to a set conditions”); 
determine, based on the one or more service conditions, one or more computing function definitions from a plurality of available computing function definitions (see Zhang, [0174]: “The SONAC-Com receives as service request which includes a set of conditions (parameters) relating to service descriptions and requirements, infrastructure capacity, etc. These parameters are input from APIs, for example from the InfM NOS function. The programming involves making a set of decisions, each with a Decision ID. For example, in some embodiments the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used.  For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”; and [0235]: “For such intelligent functions, the rules or policies to govern the reaction of these functions are defined as part of the function definition. Similarly, NOS functions, for different technical domains and for different type of services, are defined. For intelligent NOS functions, the rules or policies to govern the reaction of these functions are also defined”); 
determine, based on the one or more computing function definitions, a network slice definition, wherein the network slice definition indicates that the network slice will be configured based on at least a first computing function definition of the one or more computing function definitions (see Zhang, [0174]: “the decisions can take the form of Decision (parameters)=f (service, infrastructure), such that the decision taken in response to a set of parameters is a function of both the service and infrastructure used. For example, the SONAC-Com function receives a number of parameters and makes a number of decisions as to selecting network functions to populate a slice, based on the received parameters. These decisions are used to complete the definition of an end-to-end slice”); 
determine, based on the network slice definition and data that associates computing function definitions to computing function resources, one or more computing function resources (see Zhang, Abstract: “Generally speaking, SONAC-Com is responsible for the composition of slices and manages resources at the slice level”); 
determine configuration data that is usable to configure the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”); 
cause, based on the configuration data, configuration of the one or more computing function resources to enable performance of a function associated with the one or more computing function resources (see Zhang, [0013]: “In another embodiment, the method is performed by a slice composition function and the method further comprises transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”; and [0065]: “Accordingly, SONAC-Com can be thought of as a service orchestrator as it "orchestrates" the selection, placement and configuration of the slice components”); and 
execute, as part of performing the network service via the network slice, the function associated with the one or more computing function resources (see Zhang, [0171]: “The execution phase refers to the execution of the SONAC-Com functions to develop and deploy the various slices (e.g., develop and deploy the SONAC-Op slice 400 and the NOS slices 510, 520, 530, 540 and 550). The SONAC-Op slice is developed and deployed 400 after SONAC-Com slice is deployed. The execution of SONAC-Com functions for SONAC-Op slice initialization develops SONAC-Op slice. For NOS slices, NOS service description and requirement can be provided by the slice provider via APIs to SONAC-Com (as seen in FIG. 2). The execution of SONAC-Com functions designed for developing NOS slices develops the NOS slices”).
Zhang does not explicitly teach the one or more service conditions indicating one or more of: a type of data being processed, or a type of data encryption.
Tanaka teaches the one or more service conditions indicating one or more of: a type of data being processed (see Tanaka, [0134]: “The service event information DB illustrated in FIG. 13 defines the type and a category of data corresponding to each item of a service event ID, an item indicating whether or not an event targets all attendants, a service event name, a service event determination condition (that is, a condition for determining whether or not a service event is detected in monitoring data 4a), and service event output information (that is, information output when a service event is detected)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang in view of Zhang so that the one or more service conditions indicating one or more of: a type of data being processed.  One would be motivated to do so because service condition comprising any subjective information required for processing is well-known, routine, and conventional.

DEPENDENT:
As per claims 22 and 29, which respectively depend on claims 1 and 8, Zhang further teaches wherein the configuration data comprises a computing function resource template and an executable script (see Zhang, [0310]: “The NS Catalog 238 may include templates which can be used as the basis for supporting network services. VNF catalog 240 may contain templates for the instantiation of different classes of VNFs”; and [0315]: “Accordingly a network controller implementing the composition function, such as SONAC-Com described above can include processor 1010, a machine readable memory 1020 which stores executable instructions”).
As per claims 24 and 31, which respectively depend on claims 1 and 8, Zhang further teaches wherein the function associated with the one or more computing function resources is a function associated with an Evolved Node B (eNodeB), a Mobility Management Entity (MME), a serving gateway (S-GW), a Home Subscriber Server (HSS), or a base transceiver station (BTS) (see Zhang, [0076]: “GWNI elements can include Radio Access Network (RAN) nodes such as receivers, antennas, base stations (BS), base transceiver stations ( BTS), Node-B, evolved Node-B ( eNodeB), a gNodeB, a home Node-B, a home eNodeB, site controllers, APs, data centers, C-RAN clusters which include Remote Radio Heads (RRHs) controlled by a suitable controller, and other network components including network elements and links which route data between these nodes and other networks”).
As per claims 25 and 32, which respectively depend on claims 1 and 8, further teaches wherein executing the function associated with the one or more computing function resources is performed by one or more virtual machines (see Zhang, [0308]: “Virtualization may take the form of instantiating a virtual machine (VM) that, to another entity on a network and to software executed on the VM, is no different than a physical node in the network”).
As per claims 26 and 33, which respectively depend on claims 1 and 8, Zhang further teaches further comprising: 
transmitting, to one or more second computing devices, a request for an inventory of available computing function resources, wherein the one or more second computing devices are operating as a virtualization management and orchestration (see Zhang, [0067]: “An infrastructure database identifying available resources is also developed and maintained”); 
receiving, from the one or more second computing devices, an indication of the inventory of available computing function resources (see Zhang, [0109]: “SONAC only needs to be informed of the available resource/capacity and latency”; and [0169]: “The term "entitled infrastructure resource" refers to the infrastructure resource pool which is available for slice deployment”); and 
wherein determining the one or more computing function definitions from the plurality of available computing function definitions is performed based on the indication of the inventory of available computing function resources (see Zhang, [0169]: “Infrastructure database 200 can also include an on-demand available infrastructure description”; [0235]: “For such intelligent functions, the rules or policies to govern the reaction of these functions are defined as part of the function definition”).
As per claims 27 and 34, which respectively depend on claims 1 and 8, Zhang further teaches wherein causing the configuration of the one or more computing function resources is performed by: 
transmitting, to one or more second computing devices, a first instruction to instantiate the one or more computing function resources, wherein the one or more second computing devices are operating as a virtualization management and orchestration (see Zhang, [0065]: “Accordingly, SONAC-Com can be thought of as a service orchestrator as it "orchestrates" the selection, placement and configuration of the slice components”); 
receiving, from the one or more second computing devices, a first indication that the one or more computing function resources have been instantiated (see Zhang, [0065]: “In some embodiments, a network slice can be allocated to host a SONAC controller; such a slice may be referred to as a SONAC slice. In some embodiments a SONAC slice may be a network within which a controller that can be instantiated to manage and control functions in other slices, as well as manage the creation and deletion of other slices according to at least one of customer requirement and policy”); 
transmitting, to one or more third computing devices, a second instruction to configure each of the one or more computing function resources, wherein the one or more third computing devices are operating as an element manager (see Zhang, [0063]: “By providing slices with different network parameters and characteristics, services can be put into slices designed to meet the needs of their traffic flows”; and [0065]: “In some embodiments, a network slice can be allocated to host a SONAC controller; such a slice may be referred to as a SONAC slice. In some embodiments a SONAC slice may be a network within which a controller that can be instantiated to manage and control functions in other slices, as well as manage the creation and deletion of other slices according to at least one of customer requirement and policy”); 
receiving, from the one or more third computing devices, a second indication that each of the one or more computing function resources has been configured (see Zhang, [0013]: “transmitting a configuration message to a network controller to modify at least one operating function for managing the operation of the slice”; and [0137]: “After a slice is developed and deployed, CSM-QoS 104 can be configured and information of this newly created slice can be informed to the CSM-QoS 104”); and 
transmitting, to the one or more third computing devices, a third instruction to activate the one or more computing function resources for performing the network service via the network slice (see Zhang, [0063]: “By providing slices with different network parameters and characteristics, services can be put into slices designed to meet the needs of their traffic flows”; and [0065]: “In some embodiments, a network slice can be allocated to host a SONAC controller; such a slice may be referred to as a SONAC slice. In some embodiments a SONAC slice may be a network within which a controller that can be instantiated to manage and control functions in other slices, as well as manage the creation and deletion of other slices according to at least one of customer requirement and policy”).

Conclusion
8.	For the reasons above, claims 21, 22, 24-29, and 31-34 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2449